
	

113 HR 5747 IH: To authorize the direct provision of defense articles, defense services, and related training to the Kurdistan Regional Government, and for other purposes.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5747
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Royce (for himself, Mr. Engel, Mr. Rohrabacher, Mr. Deutch, Ms. Ros-Lehtinen, Ms. Gabbard, Mr. McCaul, Mr. Connolly, Mr. Kinzinger of Illinois, Mr. Vargas, Mr. Poe of Texas, Ms. Meng, Mr. Franks of Arizona, Mr. Van Hollen, Mr. Holding, Mr. Turner, Mr. Chabot, Mr. DeSantis, Mr. Cook, Mr. Clawson of Florida, Mr. Diaz-Balart, Mr. Duncan of South Carolina, Mr. Sherman, Mr. Fortenberry, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize the direct provision of defense articles, defense services, and related training to
			 the Kurdistan Regional Government, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Since 2011, the terrorist group now known as the Islamic State in Iraq and the Levant (ISIL), has
			 rapidly expanded, now possessing greater funding, more personnel, and
			 heavier weapons than any other terrorist force.
			(2)ISIL has threatened to continue attacking United States persons and interests and has an
			 apocalyptic vision for a larger confrontation with the United States and
			 its allies in the Middle East.
			(3)According to the United States intelligence community, approximately 20,000 to 30,000 ISIL fighters
			 operate in Iraq and Syria, an estimated 3,000 of which are believed to
			 have western passports.
			(4)ISIL finances itself through looting, smuggling, taxes, oil sales, kidnapping, and human
			 trafficking.
			(5)According to United States officials, ISIL captured approximately 1,500 Humvees, a number of other
			 modern armored vehicles and transport trucks, over 50 long-range Global
			 Positioning System (GPS)-guided artillery pieces, a substantial number of
			 artillery shells, a large quantity of small arms, approximately 4,000
			 heavy machine guns, and other weapons from the Iraqi Security Forces in
			 June 2014, and has also reportedly captured a number of other weapons and
			 vehicles from Bashar al-Assad’s forces in Syria.
			(6)The rapidly deteriorating humanitarian situation in Iraq caused by ISIL advances in Iraq and Syria
			 has resulted in approximately 1,500,000 refugees and internally displaced
			 people from Syria and Iraq taking refuge in the Iraqi Kurdistan region.
			 The Kurdistan Regional Government is facing a humanitarian and budget
			 crisis while defending itself from ISIL.
			(7)The Kurdistan Regional Government (KRG) is the democratically elected government of the Kurdistan
			 Region in Iraq, and Iraqi Kurds have been a reliable and stable partner of
			 the United States.
			(8)The Iraqi constitution guarantees the right of Iraqi regions, such as Iraqi Kurdistan, to maintain internal security forces for the region such as police, security forces, and guards of the region.
			(9)The Kurdish Peshmerga forces are officially organized under the Ministry of Peshmerga Affairs and
			 commanded by the Minister of Peshmerga, who reports to the President of
			 the Kurdistan Regional Government.
			(10)ISIL has positioned its forces along a 650-mile border with the Kurdistan Regional Government’s
			 Peshmerga forces.
			(11)ISIL has employed captured armored vehicles, long-range artillery, and heavy weapons in attacking
			 thinly stretched Kurdish forces along the border.
			(12)United States airstrikes against ISIL targets have helped stall the terrorist organization’s
			 advance on territory held by Kurdish forces, but have not proven to be
			 militarily decisive against ISIL.
			(13)The United States and its allies have provided the resupply of various small arms and training to
			 Peshmerga forces since June 2014.
			(14)Such resupply efforts, to comply with United States law, must be approved and coordinated through
			 the Government of Iraq. In the initial phase of the resupply effort, the
			 Government of Iraq constrained and delayed the emergency supply of weapons
			 to the Kurdistan Regional Government.
			(15)The Peshmerga forces lack battle-ready armored vehicles and the ability to take significant
			 offensive action against ISIL forces, leading to requests for such
			 assistance.
			(16)Armored vehicles, anti-armor weapons, long-range artillery, and other weapons are consistent with
			 the Kurdistan Regional Government’s constitutional right to defend itself
			 against the clear and present danger posed by ISIL.
			(17)A strong Peshmerga force is essential to countering the ISIL threat to Iraq, the region, and United
			 States interests.
			(18)The longer ISIL’s sanctuary remains largely unchallenged, the more time it will have to reinforce
			 its positions, and plan attacks against United States interests.
			2.Sense of CongressIt is the sense of Congress that—
			(1)defeating the Islamic State in Iraq and the Levant (ISIL) is critical to maintaining a unified Iraq
			 in which all faiths and ethnicities are afforded equal protection and full
			 integration into the Iraqi government and society;
			(2)the people of Kurdistan face an urgent and deadly threat from ISIL which the Iraqi Security Forces,
			 of which the Peshmerga are a component, are currently unable to match in
			 armaments;
			(3)any outstanding issues between the Government of Iraq and the Kurdistan Regional Government should
			 be resolved by the two parties expeditiously to allow for a resumption of
			 normal relations; and
			(4)ISIL’s recent advances and continued growth present an imminent threat to Iraqi Kurdistan, the rest
			 of Iraq and the Middle East, and international security.
			3.Statement of PolicyIt shall be the policy of the United States to directly provide the Kurdistan Regional Government
			 with advanced conventional weapons, training, and defense services, on an
			 emergency and temporary basis, to more effectively partner with the United
			 States and other international coalition members to defeat the Islamic
			 State in Iraq and the Levant (ISIL).
		4.Temporary emergency authorization of defense articles, defense services, and related training
			 directly to the Kurdistan Regional Government
			(a)In generalThe President should consult with the Government of Iraq in carrying out the authority provided in
			 subsection (b).
			(b)Authorization
				(1)Military assistanceThe President is authorized to provide defense articles, defense services, and related training
			 directly to the Kurdistan Regional Government for the purpose of
			 supporting international coalition efforts against the Islamic State in
			 Iraq and the Levant (ISIL) or any successor group.
				(2)Defense exportsThe President is authorized to issue licenses authorizing United States exporters to export defense
			 articles, defense services, and related training directly to the Kurdistan
			 Regional Government. For purposes of processing applications for such
			 export licenses, the President is authorized to accept End Use
			 Certificates approved by the Kurdistan Regional Government.
				(3)Types of assistanceAssistance authorized under paragraph (1) and exports authorized under paragraph (2) may include
			 anti-tank and anti-armor weapons, armored vehicles, long-range artillery,
			 crew-served weapons and ammunition, secure command and communications
			 equipment, body armor, helmets, logistics equipment, excess defense
			 articles and other military assistance that the President determines to be
			 appropriate.
				(c)Relationship to existing authorities; conditions of eligibility
				(1)Relationship to existing authoritiesAssistance authorized under subsection (b)(1) and licenses for exports authorized under subsection
			 (b)(2) shall be provided pursuant to the applicable provisions of the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) and the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151 et seq.), notwithstanding any requirement in such
			 applicable provisions of law that a recipient of assistance of the type
			 authorized under subsection (b)(1) shall be a country or international
			 organization.
				(2)Conditions of eligibilityIn addition to such other provisions as the President may require, no defense article, defense
			 service, or related training may be provided to the Kurdistan Regional
			 Government under the authority of subsection (b)(1) or (b)(2) unless the
			 Kurdistan Regional Government agrees that—
					(A)it will not provide any such defense article, defense service, or related training to anyone who is
			 not an officer, employee, or agent of the Kurdistan Regional Government,
			 and
					(B)it will not use or permit the use of any such defense article, defense service, or related training
			 for purposes other than the purposes for which it was provided,unless
			 the consent of the President has first been obtained.(d)Report
				(1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report on the following:
					(A)The anticipated defense articles, defense services, and related training to be provided under the
			 authority of subsections (b)(1) and (b)(2).
					(B)A timeline for the provision of such defense articles, defense services, and related training.
					(C)A description of mechanisms and procedures for end-use monitoring of such defense articles, defense
			 services, and related training.
					(D)How such defense articles, defense services, and related training would contribute to the foreign
			 policy and national security of the United States, as well as impact
			 security in the region.
					(2)DefinitionIn this subsection, the term appropriate congressional committees means—
					(A)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Armed
			 Services of the House of Representatives; and
					(B)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Armed
			 Services of the Senate.
					(e)NotificationThe President should provide notification to the Government of Iraq prior to defense articles,
			 defense services, or related training being provided to the Kurdistan
			 Regional Government under the authority of subsection (b)(1) or (b)(2).
			(f)DefinitionsIn this section, the terms defense article, defense service, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794).
			(g)TerminationThe authority to provide defense articles, defense services, and related training under subsection
			 (b)(1) and the authority to issue licenses for exports authorized under
			 subsection (b)(2) shall terminate on the date that is 3 years after the
			 date of the enactment of this Act.
			
